Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Okumura et al. (U.S. Application Pub. No. 2013/0050381 A1) 
	Okumura et al. discloses the following claimed subject matter:
Re-claim 1, a printer comprising: a platen (9a, 9b, ¶ [0035]) configured to support a medium; a head (10a, 10b) comprising an ejection surface at which an ejection port is opened, the ejection port configured to eject liquid toward the medium supported by the platen; a first frame (1b) holding the platen; a second frame (1a) holding the head, the second frame pivotally coupled with the first frame, the second frame configured to be moved between a first position and a second position, wherein when the second frame is at the first position, the head is configured to face the platen, wherein when the second frame is at the second position, the second frame is positioned farther away from the first frame than when the second frame is at the first position, and wherein when the second frame is at the second position, the head is positioned farther away from the platen than when the second frame is at the first position; and a head lifter (described as the moving mechanism; claim 2) held by the second frame, wherein when the second frame is at the first position, the head lifter configured to move the head with respect to the second frame between a printing position and a separate position, wherein when the head is at the printing position, the head is configured to eject liquid toward the medium supported by the platen, and wherein when the head is at the separate position, the head is farther away from the platen in an intersecting direction intersecting the ejection surface than when the head is at the printing position. (see Okumura et al. claims 1, 2)
 	
 	Re-claim 7, wherein the platen comprises a conveyance belt configured to convey the medium. (¶ [0035], [0099])

Allowable Subject Matter
Claims 2-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 9,656,471 to Tamaki.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853